EXHIBIT 12 OCCIDENTAL PETROLEUM CORPORATION AND SUBSIDIARIES COMPUTATION OF TOTAL ENTERPRISE RATIOS OF EARNINGS TO FIXED CHARGES (Amounts in millions, except ratios) For the years ended December 31, 2009 2008 2007 2006 2005 Income from continuing operations $ 2,978 $ 6,955 $ 5,153 $ 4,313 $ 4,912 Subtract: Net income attributable to noncontrolling interest (51 ) (116 ) (75 ) (111 ) (74 ) Adjusted income from equity investments (a) (88 ) (84 ) (28 ) (52 ) (53 ) 2,839 6,755 5,050 4,150 4,785 Add: Provision for taxes on income (other than foreign oil and gas taxes) 695 2,213 1,577 1,545 632 Interest and debt expense 140 133 344 297 305 Portion of lease rentals representative of the interest factor 57 58 60 52 47 892 2,404 1,981 1,894 984 Earnings before fixed charges $ 3,731 $ 9,159 $ 7,031 $ 6,044 $ 5,769 Fixed charges: Interest and debt expense including capitalized interest $ 218 $ 201 $ 403 $ 352 $ 331 Portion of lease rentals representative of the interest factor 57 58 60 52 47 Total fixed charges $ 275 $ 259 $ 463 $ 404 $ 378 Ratio of earnings to fixed charges 13.57 35.36 15.19 14.96 15.26 (a) Represent adjustments to arrive at distributed income of equity investees.
